Appeal by one of three defendants, in an action for a declaratory judgment, from an order denying appellant’s motion to dismiss the complaint for insufficiency, or, in the alternative, to strike out certain paragraphs thereof as redundant. Order affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. Plaintiff became the sublessee of a lease in which appellant was the original lessee. In a written agreement between plaintiff’s assignors and appellant antedating the sublease, for which agreement plaintiff paid a substantial consideration, it was provided that the rent under the sublease, when made, should be the same as that under appellant’s lease. This provision was nob repeated in the sublease, but the rent reserved therein was the same as that reserved in appellant’s lease. Appellant has procured a reduction of rent from its lessor but refuses to grant a like reduction to plaintiff. There is a real issue as to whether the agreement that the rentals under the two leases should be the same is not to be read into the sublease. Since plaintiff faces the hazard of losing its lease through dispossess proceedings if it refuses to pay its original rent, which is still being exacted, the ease is a proper one for a declaratory judgment. (Civ. Prac. Act, § 473.) Lazansky, P. J., Johnston, Taylor and Close, JJ., concur; Carswell, J., not voting.